Per Curiam.
The first complete defense set up in defendant’s amended answer pleads justification of the publication which is the basis of plaintiff’s action. Papers incorporated by reference and made part of plaintiff’s reply set forth facts whereby the material allegations of that defense of justification are substantially admitted. No facts are alleged which defeat the admissions. Accordingly, judgment in favor of defendant is warranted by the pleadings. (Cafferty v. Southern Tier Publishing Co., 226 N. Y. 87, 93.)
The order, so far as appealed from, should be reversed, with twenty dollars costs and disbursements, and motion for judgment on the pleadings in favor of defendant granted.
Present — Martin, P. J., O’Malley, Glennon, Cohn and Callahan, JJ.
Order, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements, and the motion granted.